DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Koga; Ritsuo, US 20180319201 A1], discloses:
“A magnetic pen can be used in drawing arbitrary characters, figures, and symbols on a magnetic panel for a display by applying a magnetic field. The magnetic pen includes a body that includes an end portion. A holder made of a magnetic material is attached to the end portion and an internal space is formed in the holder. The holder includes a bottom portion formed with an opening and a side portion connected to the bottom portion. A magnet is arranged in the internal space of the holder. The magnet is received in a space formed by the bottom portion and the side portion”, as recited in the abstract.
	Furthermore, the prior art, [Paolini, JR.; Richard J. et al., US 20170061895 A1], discloses:
“Devices and techniques for electronically erasing an externally addressed electrophoretic drawing device are described. An electronically-erasable drawing device comprises an electro-optic display medium and interdigitated electrodes disposed adjacent one surface of the medium and configured to drive the medium to an intermediate (gray) optical state. A mobile electronic drawing implement may include electrodes configured to apply a fringing electric field to an electro-optic display medium from one side of the medium, the fringing electric field being arranged to drive a portion of the display medium adjacent the implement to an intermediate optical state, the electrodes being movable relative to the medium”, as recited in the abstract.
a magnetic sphere, having a radius r, disposed within a distal end of the tip portion and having less than a hemisphere of the magnetic sphere extending beyond the distal end of the tip portion; and a metal cylinder disposed proximal to the magnetic sphere within the distal end of the tip portion, the metal cylinder having a radius between 0.5r and 2r and having a length of at least 3r", in combination with the other recited claim features.

Regarding claims 2-16:
	Claims 2-16 depend on claim 1 and are found allowable for at least the same reasons as discussed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Sainis; Sunil Krishna et al., US 20180247598 A1] discloses:
	“A writeable display medium incorporating light-sensitive semiconductors into the thin film transistors (TFTs), and incorporating a long-pass optical filter to provide a narrow window of wavelengths that can be used to cause the TFTs to switch states when suitably biased. As a light-emitting stylus is moved over the display, the light will change the state of the TFTs, resulting in a nearly instantaneous state change in the display (i.e., white to black). Accordingly, writeable display media of 

[Funo; Hiroyuki et al., US 20080297489 A1] discloses:
	“A data input system including electronic paper and a stylus writing device is disclosed. The electronic paper includes a transparent display substrate on which a number of optically readable code patterns have been formed, the optically readable code patterns representing positional information on a display surface, a rear surface substrate opposing the display substrate, and coloring particles that are enclosed between the display substrate and the rear surface substrate and that are movable by applying an electric or a magnetic field. The electronic paper displays an image due to motion of the particle. The stylus writing device includes a writing head provided at the end of the stylus for writing the image by applying an electric or a magnetic field to the electronic paper by contact and includes an optical reading device for optically reading the code patterns formed on the display surface where the end of the stylus contact”, as recited in the abstract.

[Comiskey; Barrett et al., US 20030067427 A1] discloses:
	“A display includes an encapsulated display media, a rear electrode, and a movable electrode. The encapsulated display media comprises a plurality of capsules, each capsule comprising a plurality of particles dispersed in a fluid. The display media has a first surface and a second surface. The rear electrode is disposed adjacent the second surface of the display media. The movable electrode and the rear electrode apply an electric field across the display media”, as recited in the abstract.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623